CAPITAL MANAGEMENT INVESTMENT TRUST 140 Broadway New York, New York 10005 (888) 626-3863 December 8, 2014 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: Capital Management Investment Trust (“Trust”) (File Nos. 33-85242 and 811-08822); on behalf of Wellington Shields All-Cap Fund (the “Fund”), a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the prospectus and the statement of additional information for the Fund do not differ from those contained in Post-Effective Amendment No. 31 to the Trust’s Registration Statement on Form N-1A, which was filed electronically via EDGAR on December 2, 2014. If you have any questions concerning the foregoing, please call the undersigned at (888) 626-3863. Sincerely, Capital Management Investment Trust /s/Robert Driessen Robert Driessen Secretary and Assistant Treasurer cc: Matthew A. Swendiman, Esq. Graydon Head & Ritchey LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH 43202
